Citation Nr: 0901220	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-40 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968 and from August 1970 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
denied service connection for hepatitis.  In December 2006, 
the veteran testified at a Travel Board hearing at the RO.  
In July 2007, the Board remanded this appeal for further 
development.  


FINDING OF FACT

The veteran's current residuals of hepatitis A and B are 
related to service.  


CONCLUSION OF LAW

Residuals of hepatitis A and B were incurred in active 
service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In light of the fully favorable decision as to the issue of 
entitlement to service connection for residuals of hepatitis 
A and B, the Board finds that no further discussion of VCAA 
compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he has hepatitis that is related to 
service.  

His service medical records for his first period of service 
from December 1964 to December 1968 show no complaints, 
findings, or diagnoses of hepatitis.  Evaluations of the 
veteran during that period of service make no reference to 
any such problems.  

The service medical records for the veteran's second period 
of service from August 1970 to September 1976 show treatment 
for hepatitis.  A December 1973 treatment entry noted that he 
reported that he had nausea and vomiting for one week and 
that his urine turned "coke colored" one day earlier.  It 
was also reported that his eyes turned yellow.  The 
assessment was probable viral hepatitis.  A January 1974 
hospital report indicated that the veteran reported that he 
had nausea and vomiting for one week prior to his admission 
in December 1973.  He stated that one day prior to admission, 
he notice jaundiced sclera and "coke colored" urine.  It 
was noted that the veteran denied any skin disruptions, 
arthralgia, transfusions, or use of illicit needles.  The 
diagnosis was viral hepatitis, acute, type A.  A subsequent 
January 1974 treatment entry related an assessment of 
improving hepatitis with minimal elevation of transaminase 
and bilirubin.  

An August 1974 entry noted that the veteran had hepatitis in 
December 1973 and that he was hospitalized for two weeks.  It 
was noted that liver function tests were ordered and that the 
veteran was to see a physician on sick call.  A September 
1974 treatment report noted that the veteran was admitted to 
the medical ward.  The diagnosis was viral hepatitis, acute, 
type A.  A June 1975 objective examination report noted that 
the veteran had hepatitis in December 1973 and that he was 
hospitalized for two weeks.  It was reported that he 
responded well to treatment.  On a medical history form at 
the time of the September 1976 separation examination, the 
veteran checked that he had jaundice or hepatitis.  The 
reviewing examiner indicated that the veteran was 
hospitalized for two weeks for hepatitis in December 1973 and 
that he responded well to treatment.  The objective September 
1976 separation examination noted that the veteran was 
treated for hepatitis in 1973.  It was reported that he was 
hospitalized for two weeks and that he responded well to 
treatment.  

The first post-service evidence of record of any possible 
treatment for residuals of hepatitis is in February 2005, 
decades after the veteran's separation from service.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

A post-service February 2005 VA treatment entry noted that 
the veteran had a past medical history that included 
questionable hepatitis.  The impression did not refer to any 
residuals of hepatitis.  

A February 2005 hepatitis testing report from NorStar 
Laboratory noted, as to the hepatitis A serology 
interpretation, that the results indicated current or past 
infection by the hepatitis A virus.  It was reported that the 
test detected both IGG and IGM antibodies of the hepatitis A 
virus, but that it did not differentiate between the IGG and 
IGM antibodies.  As to the hepatitis B serology 
interpretation, the report noted that the results indicated 
that the veteran had a previous infection by the hepatitis B 
virus with recovery and immunity.  The hepatitis C serology 
interpretation showed that there was no serologic evidence of 
the hepatitis C virus infection.  

March 2005 and October 2005 VA treatment entries referred to 
a past medical history that included questionable hepatitis.  
The impressions referred to other disorders on both 
occasions.  

A January 2007 VA treatment entry noted that the veteran had 
a past medical history that included cleared hepatitis A and 
B infections.  The impression did not refer to any residuals 
of hepatitis.  

An August 2008 VA liver, gall bladder, and pancreas 
examination report noted that the veteran's claims file had 
been reviewed.  The examiner noted that the veteran served in 
the military from 1964 to 1968 and from 1970 to 1974.  The 
examiner indicated that from 1972 to 1973, the veteran was in 
Cambodia and Thailand and that he was diagnosed with 
hepatitis not long after he returned from those areas.  The 
examiner indicated that the veteran's service medical records 
showed clear cut evidence of two hospitalizations and 
subsequent convalescence from hepatitis.  It was noted that 
it was clearly documented in January 2007 that the veteran 
had a hepatitis panel series that showed evidence of prior 
hepatitis A infection with a positive antibody as well as a 
positive hepatitis B antibody with no evidence of hepatitis B 
deoxyribonucleic acid.  The examiner noted that the veteran's 
hepatitis C was nonreactive.  The examiner indicated that 
blood tests from August 2008 showed a total bilirubin of 1.7, 
a direct bilirubin of 0.5, and an aspartate aminotransferase 
of 30, which was normal.  It was reported that the veteran's 
alanine aminotransferase was 28 and that his alkaline 
phophatase was 83, which were both normal.  The examiner 
stated that the veteran's records in the Computerized Patient 
Record System (CPRS) showed convalescent titers of hepatitis 
A and B and no evidence of ongoing problems.  The examiner 
stated that the veteran clearly did not have chronic indolent 
hepatitis.  

The diagnosis was healed infection of hepatitis A and B with 
evidence of immunity.  The examiner commented that "it [was] 
at least as likely as not [the veteran's] hepatitis clinic 
infection in 1973 while on active duty, which was the only 
time he had a clinic episode of hepatitis, resulted in his 
convalescent titers."  The examiner noted that the veteran 
also provided information that others had hepatitis upon 
their return from Southeast Asia that was likely due to 
unsanitary water conditions.  The examiner remarked that 
there was no evidence of ongoing infection.  

The Board observes that the veteran's service medical records 
show that he was hospitalized for hepatitis on two occasions 
during his second period of service from August 1970 to 
September 1976.  Post-service private and VA treatment 
records show residuals of the hepatitis A and B virus.  The 
August 2008 VA liver, gall bladder, and pancreas examination 
report related a diagnosis of healed infection of hepatitis A 
and B with evidence of immunity.  The VA examiner, after a 
review of the veteran's entire claims file, indicated that it 
[was] at least as likely as not [the veteran's] hepatitis 
clinic infection in 1973 while on active duty, which was the 
only time he had a clinic episode of hepatitis, resulted in 
his convalescent titers."  There is also a satisfactory 
chain of evidence from the time of the veteran's second 
period of service to the present.  

After considering all the evidence, to specifically include 
the VA examiner's opinion noted above, the Board finds that 
the veteran has current residuals of hepatitis A and B which 
began during his active service.  The Board notes that the 
veteran does not have, nor has he claimed to have, any 
residuals of hepatitis C.  Residuals of hepatitis A and B 
were incurred in active service, warranting service 
connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)) has clearly been considered in making this decision.  


ORDER

Service connection for residuals of hepatitis A and B are 
granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


